Case 3:19-cv-00851-BJB-CHL Document 96 Filed 09/22/21 Page 1 of 2 PageID #: 3809




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


  CHELSEY NELSON PHOTOGRAPHY
  LLC and CHELSEY NELSON,

                               Plaintiffs,

  v.                                              Case No. 3:19-cv-851-BJB-CHL

  LOUISVILLE/JEFFERSON COUNTY
  METRO GOVERNMENT, et al.,

                               Defendants.


             DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

        Defendants Louisville/Jefferson County Metro Government, Louisville Metro Human

 Relations Commission – Enforcement, Louisville Metro Human Relations Commission –

 Advocacy, Verná Goatley, in her official capacity as Executive Director of the HRC, Marie Dever,

 Kevin Delahanty, Charles Lanier, Sr., Leslie Faust, William Sutter, Ibrahim Syed, and Leonard

 Thomas, in their official capacities as members of HRC-Enforcement (collectively, “Defendants”),

 by counsel, pursuant to Fed. R. Civ. P. 56, hereby move for summary judgment dismissal of all

 claims asserted by Plaintiffs Chelsey Nelson Photography and Chelsey Nelson (collectively,

 “Plaintiffs”). The grounds for this motion are fully set forth in the accompanying memorandum of

 law and attached exhibits, which also constitute Defendants’ response to the motion for summary

 judgment filed by Plaintiffs [Doc. 92]. A proposed judgment has been tendered with this motion.
Case 3:19-cv-00851-BJB-CHL Document 96 Filed 09/22/21 Page 2 of 2 PageID #: 3810




                                                Respectfully submitted,

                                                /s/ Casey L. Hinkle

                                                David S. Kaplan
                                                Casey L. Hinkle
                                                KAPLAN JOHNSON ABATE & BIRD LLP
                                                710 W. Main Street, 4th Floor
                                                Louisville, KY 40202
                                                (502)-416-1630
                                                dkaplan@kaplanjohnsonlaw.com
                                                chinkle@kaplanjohnsonlaw.com

                                                MIKE O’CONNELL
                                                JEFFERSON COUNTY ATTORNEY

                                                John F. Carroll
                                                Jason D. Fowler
                                                Assistant Jefferson County Attorneys
                                                531 Court Place, Ste. 900
                                                Louisville, Kentucky 40202
                                                (502) 574-6321
                                                john.carroll2@louisvilleky.gov
                                                jason.fowler@louisvilleky.gov

                                                Counsel for Defendants



                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 22, 2021, the foregoing was filed via the Court’s
 electronic filing system, which will automatically send notice of such filing to all counsel of record.


                                                /s/ Casey L. Hinkle
                                                Counsel for Defendants




                                                   2
